Name: Commission Regulation (EEC) No 1307/90 of 18 May 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 90 Official Journal of the European Communities No L 129/ 15 COMMISSION REGULATION (EEC) No 1307/90 of 18 May 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 1 79/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 0, as last amended by Regulation (EEC) No 1231 /90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 19 May 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 19 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1990. For the Commission Ray MAC SHARRY Member of the Commission [') OJ No 172, 30 . 9 . 1966, p . 3025/66. [4 OJ No L 280, 29. 9 . 1989, p. 2. '3) OJ No L 164, 24. 6. 1985, p. 11 . !*) OJ No L 119, 11 . 5. 1990, p. 1 . 4 OJ No L 167, 25. 7. 1972, p. 9 . (0 OJ No L 197, 26. 7. 1988, p. 10 . I7) OJ No L 59, 8 . 3 . 1990, p. 39. [8) OJ No L 120, 11 . 5. 1990, p. 62. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 129/ 16 Official Journal of the European Communities 19 . 5 . 90 ANNEX I Aids - to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period ?(') 3rd period 8 (') 4th period 9 (&gt;) 5th period 10 (') 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,770 1,770 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 27,366 26,987 20,000 20,000 20,000 20,000 2. Final aids : I \ I l (a) Seed harvested and processed in : I I I  Federal Republic of Germany I I I \ (DM) 64,86 63,97 46,82 46,85 46,85 47,05  Netherlands (Fl) 72,19 71,19 52,76 52,76 52,76 52,97  BLEU (Bfrs/Lfrs) 1 321,42 1 303,12 965,74 965,74 965,74 965,74  France (FF) 208,77 205,79 157,04 157,04 157,04 157,04  Denmark (Dkr) 244,38 241,00 178,60 178,60 178,60 178,60  Ireland ( £ Irl) 23,236 22,905 17,478 17,478 17,478 17,475  United Kingdom ( £) 17,491 17,169 14,296 14,243 14,243 14,094  Italy (Lit) 45 888 45 224 35 033 35 033 35 033 34 961  Greece (Dr) 4 779,47 4 668,93 4 011,54 3 962,07 3 962,07 3 804,49 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 178,89 3 922,86 0,00 5 659,96 178,89 3 867,04 0,00 5 581,54 270,63 2 915,06 0,00 4 414,07 270,63 2 906,07 0,00 4 394,70 270,63 2 906,07 0,00 4 394,70 270,63 2 877,06 0,00 4 337,65 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate,the effects of the application of the system of maximum guaranteed quantities. 19 . 5. 90 Official Journal of the European Communities No L 129/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0). 3rd period 8 0 4th period 9 (') 5th period IOC) 1 . Gross aids (ECU): I  Spain 3,670 3,670 4,270 4,270 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 29,866 29,487 22,500 22,500 22,500 22,500 2. Final aids : I I I l l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 70,76 69,87 52,68 52,71 52,71 52,90  Netherlands (Fl) 78,78 77,78 59,35 59,35 59,35 59,56  BLEU (Bfrs/Lfrs) 1 442,14 1 423,84 1 086,46 1 086,46 1 086,46 1 086,46  France (FF) 228,01 225,04 176,67 176,67 176,67 176,67  Denmark (Dkr) 266,71 263,32 200,93 200,93 200,93 200,93  Ireland ( £ Irl) 25,378 25,047 19,663 19,663 19,663 19,660  United Kingdom ( £) 19,251 18,929 16,245 16,192 - 16,192 16,043  Italy (Lit) 50 138 49 474 39 413 39 413 39 413 39 340  Greece (Dr) 5 259,41 5 148,86 4 554,90 4 505,43 4 505,43 4 347,85 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 561,13 561,13 652,87 652,87 652,87 652,87  in another Member State (Pta) 4305,10 4 249,28 3 297,30 3 288,31 3 288,31 3 259,30 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 499,40 499,40 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 159,36 6 080,95 4 931,32 4 911,95 4911,95 4 854,91 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 129/18 Official Journal of the European Communities 19 . 5. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 0 4th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 36,501 6,890 0,000 36,301 6,890 0,000 36,101 8,620 0,000 27,000 8,620 0,000 27,000 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 86,45 96,28 1 762,52 278,96 325,96 31,048 23,798 61 372 6 499,53 85,98 95,76 1 752,86 277,39 324,17 30,873 23,628 61022 6 429,00 85,51 95,23 1 743,21 275,82 322,38 30,698 23,433 60 672 6 342,32 63,25 71,22 1 303,75 212,00 241,11 23,595 19,498 47 295 5 425,96 63,25 71,22 1 303,75 212,00 241,1 1 23,595 19,498 47 295 5 425,96 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 627,53 1 053,45 4 598,07 1 053,45 4 564,88 1 317,96 3 464,06 1 317,96 3 464,06 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 097,05 7 920,07 0,00 8 054,74 7 878,69 0,00 8 002,53 7 827,62 0,00 6 434,37 6 293,74 0,00 6 434,37 6 293,74 3 . Compensatory aids :  in Spain (Pta) 4 598,87 4 569,41 4 536,21 3 435,40 3 435,40 4. Special aid :  in Portugal (Esc) 7 920,07 7 878,69 7 827,62 6 293,74 6 293,74 (') Subject in the ease of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,043900 2,039620 2,035760 2,032160 2,032160 2,022550 Fl 2,297820 2,293850 2,290220 2,286530 2,286530 2,276060 Bfrs/Lfrs 42,279700 42,258299 42,235700 42,215300 42,215300 42,109900 FF 6,887720 6,883140 6,878850 6,875000 6,875000 6,862480 Dkr 7,805460 7,806850 7,808300 7,808490 7,808490 7,802910 £Irl 0,762465 0,762459 0,763060 0,763395 0,763395 0,766418 £ 0,741747 0,744617 0,747390 0,750219 0,750219 0,758105 Lit 1 503,31 1 506,14 1 508,22 1 509,76 1 509,76 1 514,30 Dr ; 201,66200 204,59200 207,70800 210,26500 210,26500 218,41100 Esc 181,41600 182,16900 182,99600 183,95200 183,95200 186,76700 Pta 128,31100 128,76900 129,17000 129,58600 129,58600 130,92700